t c memo united_states tax_court vernon miller petitioner v commissioner of internal revenue respondent docket no filed date helen jennings for petitioner peter c rock for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for we must decide whether petitioner is entitled for to a business_bad_debt deduction we hold that he is not ‘although there are certain other issues in this case their continued - - findings_of_fact some of the facts have been stipulated and are so found certain other facts were deemed admitted pursuant to either rule c or rule c petitioner resided in reno nevada at the time the petition was filed on or about date petitioner lent dollar_figure to lytton avenue associates a california limited_partnership partnership we shall refer to that dollar_figure loan as the miller loan at all relevant times philip wire mr wire and barbara j turner ms turner were general partners of partner- ship at no time was petitioner a partner of partnership partnership was obligated to pay petitioner a total of dollar_figure on the due_date of the miller loan consisting of dollar_figure in principal and dollar_figure in points in addition the miller loan continued resolution flows automatically from our resolution of the bad_debt issue all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the year at issue pursuant to rule c petitioner is deemed to have admit- ted inter alia that he made the loan involved here on or about date however the stipulation of facts filed in this case establishes that petitioner made that loan on or about date and not on or about date we therefore modify the deemed admission relating to the date on which petitioner made the loan in question to reflect the correct date see rule f - - was to bear interest pincite percent however the interest rate on the miller loan was deemed to be usurious under california law the note evidencing the miller loan stated in pertinent part should suit be commenced to collect this note or any portion thereof such sum as the court may deem reasonable shall be added hereto as attorney’s fees the miller loan was not paid when due on date petitioner filed a complaint in the superior court of california for santa clara county against inter alia partner- ship mr wire and ms turner for inter alia the amount due to him on default of the miller loan we shall refer to that lawsuit as the miller loan litigation after a trial it was determined that petitioner was entitled to recover dollar_figure of the miller loan with offsets of dollar_figure attributable to the amount of principal that he had recovered from ms turner as of petitioner had recovered dollar_figure of the dollar_figure miller loan the miller loan litigation continued after petitioner incurred substantial legal expenses through 1ie at least dollar_figure as well as after ie at least dollar_figure with respect to his claims regarding the miller loan with respect to for convenience we have rounded to the nearest dollar the respective amounts of legal fees that petitioner incurred and or paid q4e- such legal expenses_incurred through petitioner had paid at least dollar_figure as of the end of that year with respect to such legal expenses_incurred after petitioner had paid at least dollar_figure after that year as a result of the miller loan litiga- tion on or about date petitioner was awarded from ms turner dollar_figure in attorney’s fees incurred in connection with that litigation sometime during or shortly after petitioner met rick patterson mr patterson a real_estate broker throughout mr patterson’s relationship with petitioner petitioner was inter- ested in acquiring and selling real_property and in financing purchases of real_property made by other clients of mr patterson as of the time of the trial in this case petitioner had participated directly or indirectly in at least six real_estate transactions in which he acquired interests and at least three transactions in which he sold interests in various real properties one of the real_estate transactions in which peti- tioner acquired an interest_in_real_property involved peti- tioner’s purchase of a mobile home that he used as his residence for a period of time not disclosed by the record as of the time of the trial in this case petitioner had lent money to at least seven individuals who were referred to him by mr patterson having made more than one loan to at least two of those individu- als as of the time of the trial in this case petitioner had - also used the services of mr patterson in selling petitioner’s direct or indirect interests in four radio stations petitioner financed one of those sales having received six notes from the purchaser in connection with that financing petitioner filed form_1040 u s individual_income_tax_return return for the year at issue in which he re- ported inter alia taxable interest_income of dollar_figure and dividend income of dollar_figure petitioner’s return included schedule c profit or loss from business schedule c which showed a dollar_figure loss from an appliance repair business schedule d capital_gains_and_losses schedule d which showed total short-term_capital_losses of dollar_figure and total long- term capital losses of dollar_figure schedule e supplemental income and loss schedule e which showed total rental real_estate income of dollar_figure and total partnership losses of dollar_figure and form_4797 sales of business property form in which petitioner claimed a loss of dollar_figure from the sale_or_exchange of property used in a trade_or_business the dollar_figure loss claimed in form_4797 related to the miller loan and included expenditures that he made in connection with recovering that loan the basis of the property for which petitioner claimed a loss in form_4797 was listed in that form as dollar_figure peti- tioner also reflected the dollar_figure loss that he claimed in that form as other gains or losses on page line of his return petitioner’s returns for through and through included schedules b interest and dividend income showing taxable interest_income and for certain of those years dividend income petitioner’s returns for and through included schedules c each of which showed net profit ora loss from a business other than a business of making loans or any other type of investment business petitioner’s returns for and through included schedules d certain of which showed a net_capital_gain and others of which showed a net_capital_loss petitioner’s returns for and through included schedules e which showed income or a loss from two or more rental properties ’ for -petitioner’s return included four schedules c each of which showed net profit or a loss from a business petitioner’s return included two schedules c each of which showed a loss from a business each of petitioner’s returns for and included one schedule c each of which showed a loss froma business in schedule d of each of petitioner’s returns for and petitioner reported a net_capital_loss which was attribut- able to a claimed nonbusiness_bad_debt ‘the following chart shows the number of rental properties from which petitioner reported rents received in schedule e of each of his returns for and through continued - certain of those years a loss attributable to petitioner’s interest in a partnership and for one of those years income from an s_corporation each of petitioner’s and returns included a schedule which showed an exchange of proper- ties from which petitioner realized capital_gain in the notice_of_deficiency issued to petitioner for notice respondent determined inter alia to disallow the dollar_figure that petitioner claimed in his return as other losses opinion petitioner bears the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 in his return petitioner claimed with respect to the miller loan that he had a loss of dollar_figure from the sale_or_exchange of property used in a trade_or_business petitioner changed his return position at trial and on brief petitioner continued year number of of return properties - - now contends with respect to that loan that he is entitled toa business_bad_debt deduction under sec_166 of dollar_figure respondent counters that petitioner is not entitled to a business_bad_debt deduction or to any other deduction for with respect to the miller loan in support of his position that he is entitled to a business_bad_debt deduction under sec_166 petitioner contends that the miller loan constituted a business debt for purposes of sec_166 that dollar_figure of that loan became worthless during within the meaning of that section and that the amount of the deduction under sec_166 for attributable to that worthless_debt is dollar_figure consisting of dollar_figure of unrecovered principal of the miller loan and dollar_figure of attorney’s fees which he claims he incurred as of the end of in recovering that loan ’ respondent disputes petitioner’s contentions sec_166 allows a taxpayer to deduct any business debt which becomes wholly or partially worthless during the taxable_year ’ see sec_166 d a the basis for determining for convenience we have rounded to the nearest dollar the amount of the unrecovered portion of the miller loan as of the end of we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant tn the case of a taxpayer other than a corporation where a nonbusiness_debt becomes worthless during the taxable_year the continued - the amount of the deduction under sec_166 for any business_bad_debt is the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property see sec_166 as pertinent here sec_1011 a provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the basis determined under sec_1012 adjusted as provided in sec_1016 and sec_1012 provides that the basis_of_property is its cost we turn first to a determination of whether the miller loan constitutes a business debt for purposes of sec_166 that determination reguires a factual inquiry see sec_1_166-5 income_tax regs as we understand his position petitioner contends that the miller loan constitutes a business debt for purposes of sec_166 because he made that loan during generally as part of his investment business and or specifically as part of his investment business of making loans based on our examination of the entire record before us we continued loss resulting therefrom is to be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than one year see sec_166 sec_166 defines a nonbusiness_debt to mean a debt other than a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business -- - find that petitioner has failed to establish that when he made the miller loan in he was in the trade_or_business of either investing generally or making loans specifically ’ see eg 32_tc_604 affd 276_f2d_368 4th cir we further find on the instant record that petitioner has failed to establish that the miller loan constitutes a business debt for purposes of sec_166 accordingly on the record before us we hold that petitioner is not entitled to a business_bad_debt deduction under sec_166 with respect to that loan we consider now whether petitioner is entitled to nonbusi- ness bad_debt treatment under sec_166 with respect to the miller loan to resolve that guestion we shall determine whether the dollar_figure of unrecovered principal of the miller loan became worthless during ’ that determination also requires a factual inquiry see 109_tc_400 generally a loan is considered worthless during the taxable ‘we further find on the record in this case that petitioner has failed to show that during the year in which petitioner claims the miller loan became worthless he was in the trade_or_business of either investing generally or making loans specifi- cally we note that a loss on a nonbusiness_debt is to be treated as sustained only if and when the debt has become totally worth- less and no deduction is to be allowed for a nonbusiness_debt which is recoverable in part during the taxable_year see sec_1_166-5 income_tax regs year in which there is no reasonable prospect of recovering the loan see aston v commissioner supra 77_tc_582 the determination of worthlessness must be fixed by identifiable events which form the basis of reason- able grounds for abandoning any hope of recovery see aston v commissioner supra crown v commissioner supra based on our examination of the entire record before us we find that petitioner has failed to establish that the dollar_figure of unrecovered principal of the miller loan became worthless during we find on that record that petitioner has failed to show any identifiable events which could have formed the basis of reasonable grounds for abandoning any hope of recovering that amount in fact the record establishes that petitioner contin- ued to prosecute the miller loan lawsuit after in order to recover the balance due on the miller loan and the legal expendi- tures that he had incurred in connection with recovering the miller loan as a result of that lawsuit petitioner was enti- tled to recover the entire dollar_figure principal of the miller loan with offsets of dollar_figure attributable to the amount of that principal that he recovered as of and on or about date he was awarded dollar_figure in attorney’s fees incurred in connection with his litigation relating to that loan on the record before us we hold that petitioner is not entitled to nonbusiness_bad_debt treatment under sec_166 with respect to the miller loan ’ based on our examination of the entire record in this case we find that petitioner has failed to establish that he is entitled to any deduction under sec_166 with respect to the miller loan we address now whether petitioner is entitled to a deduction under any other provision of the code with respect to the miller assuming arguendo that we had found that petitioner estab- lished that the miller loan was a business debt for purposes of sec_166 and that the dollar_figure of unrecovered principal of that loan became worthless during we nonetheless find on the instant record that petitioner has failed to show that the amount of the deduction under sec_166 with respect to that loan as determined under sec_166 includes dollar_figure of legal expendi-- tures that he claims he incurred in pursuing the miller loan litigation as we understand it petitioner bases his contention that such alleged expenditures are to be included as part of the adjusted_basis of the miller loan as determined under sec_166 b because the note evidencing that loan contained the following provision should suit be commenced to collect this note or any portion thereof such sum as the court may deem reasonable shall be added hereto as attorney’s fees we note first that peti- tioner has failed to establish on the record in this case that he paid dollar_figure of legal expenses as of the end of the record establishes that as of the end of that year petitioner had incurred only dollar_figure of legal expenses of which only dollar_figure had been paid moreover on the record in this case we find no evidence that any court directed in the year at issue or in any year prior to or after that year that any amount let alone a reasonable amount be added to the principal of the miller loan as attorney’s fees assuming arguendo that we had found that petitioner established that the miller loan was a business debt for purposes of sec_166 and that the dollar_figure of unrecovered principal of that loan became worthless during on the record before us we find that petitioner has failed to persuade us that dollar_figure of legal expenditures are includible under sec_166 in determining the amount of deduction allowable for a business_bad_debt under sec_166 - loan as pertinent here sec_162 allows a deduction for ordinary and necessary expenses paid during the taxable_year in carrying on any trade_or_business we have found that petitioner has failed to establish that he was in the trade_or_business of either investing generally or making loans specifically in when he made the miller loan or in the year in which he claims that that loan became worthless we find on the instant record that petitioner has failed to show that the dollar_figure of unrecovered principal of the miller loan and the legal expendi- tures that he had paid as of the end of in connection with the recovery_of that loan constitute under sec_162 ordi- nary and necessary business_expenses that he paid during in carrying_on_a_trade_or_business as pertinent here sec_212 and allows a deduction for ordinary and necessary expenses paid during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income we have found that because the interest rate called for by the miller loan was deemed to be usurious under california law petitioner was entitled to recover only the principal of that loan and the legal expenditures that petitioner had paid as of the end of were for the recovery_of the principal of the miller loan and not for the recovery_of interest thereunder on the instant record we find that petitioner has failed to show that the unrecovered portion of the miller loan and the legal expenditures that he had paid as of the end of in connection with the recovery_of that loan principal constitute under sec_212 and ordinary and necessary expenses paid during for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_165 allows a deduction in the case of an individual for a loss incurred_in_a_trade_or_business a loss incurred in any transaction entered into for profit even though not connected with a trade_or_business and a loss of prop- erty not connected with a trade_or_business or a transaction entered into for profit if such loss arises from fire storm shipwreck or other_casualty or from theft see sec_165 c we have found that petitioner has failed to establish that he was in the trade_or_business of either investing generally or making loans specifically in when he made the miller loan or in the year in which he claims that that loan became worthless we have also found that petitioner has failed to show that the dollar_figure of unrecovered principal of the miller loan became worthless during in addition we have found that because the interest rate called for by the miller loan was deemed to be usurious under california law petitioner was entitled to recover only the principal of that loan and the - legal expenditures that petitioner had paid as of the end of were for the recovery_of the principal of the miller loan and not for the recovery_of interest thereunder on the record before us we find that petitioner has failed to establish that the unrecovered portion of the miller loan and the legal expendi- tures that he had paid as of the end of in connection with the recovery_of that loan constitute under sec_165 a loss that he incurred during in a trade_or_business ina transaction entered into for profit even though not connected with a trade_or_business or from fire storm shipwreck or other_casualty or from theft to reflect the foregoing and the concession of petitioner decision will be entered for respondent
